1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      COLONIES PARTNERS, L.P., et al.,          Case No. 5:18-cv-00420-JGB (SHK)
12
                                  Plaintiffs,
13                                              ORDER ACCEPTING FINDINGS
                         v.                     AND RECOMMENDATION OF
14                                              UNITED STATES MAGISTRATE
      COUNTY OF SAN BERNARDINO,                 JUDGE
15    et al.,
16                                Defendants.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiffs’ Motion for
19   Sanctions (“Motion”), Defendants’ Opposition to the Motion (“Opposition” or
20   “Opp’n”), Plaintiffs’ Reply in Support of the Motion (“Reply”), the relevant
21   records on file, and the Report and Recommendation of the United States
22   Magistrate Judge (“R&R”). Electronic Case Filing Number (“ECF No.”) 249,
23   Motion; ECF No. 263, Opp’n; ECF No. 266, Reply; ECF No. 305, R&R. No
24   objections have been filed. The Court accepts the findings and recommendation of
25   the Magistrate Judge.
26   ///
27   ///
28   ///
 1        IT IS THEREFORE ORDERED that:
 2     1) The R&R [ECF No. 305] is ADOPTED;
 3     2) Plaintiffs’ Motion [ECF No. 249] is GRANTED insofar as Plaintiffs seek an
 4        adverse jury instruction at trial—that the jury may presume that the deleted
 5        ESI information from the mike@joinmikeramos.com e-mail account and text
 6        messages deleted after March 2018, was unfavorable to Plaintiffs—but
 7        DENIED insofar as Plaintiffs seek terminating sanctions;
 8     3) Plaintiffs are AWARDED reasonable fees associated with bringing this
 9        Motion; and
10     4) Plaintiffs must submit their declaration and records in support of their fee
11        award for the Court’s consideration within fourteen days of the date of this
12        Order, Defendants shall file their Response within fourteen days of the
13        filing of Plaintiffs’ submission, and Plaintiffs may file a Reply within seven
14        days of Defendants’ Response, after which time the fee award will be
15        decided on the papers.
16
17   Dated: March 27, 2020
18                                         HONORABLE JESUS G. BERNAL
                                           United States District Judge
19
20
21
22
23
24
25
26
27
28                                            2
